Case 3:18-cv-02164-SMY Document 36 Filed 07/22/20 Page 1 of 2 Page ID #196




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEONARD HADLEY,
 #A76279,

                      Plaintiff,

 v.                                                 Case No. 18-cv-2164-SMY

 DR. LARSON,
 LPN DEBRA, and
 LPN MELODY,

                      Defendants.


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter comes before the Court for case management purposes.       Requests for Waivers

of Service sent to Defendants LPN Melody and Dr. Larson were returned dated September 30,

2019 (Doc. 27).    Both Defendants’ responsive pleadings were due December 2, 2019.          Id. A

Summons sent to Defendant LPN Debra was returned executed on November 27, 2019 (Doc. 31).

Thus, Defendant LPN Debra’s responsive pleading was due on December 13, 2019.          Id. To date,

Defendants LPN Melody, Dr. Larson, and LPN Debra have failed to move, answer, or otherwise

plead in response to the Complaint.

       Now pending before the Court are Plaintiff’s motions seeking default judgment as to all

defendants (Docs. 34 and 35).      Federal Rule of Civil Procedure 55 provides the proper procedure

for obtaining a default judgment. Under Rule 55(a), “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party's default.” Once default is entered, a party

may seek default judgment under Rule 55(b).

                                            Page 1 of 2
Case 3:18-cv-02164-SMY Document 36 Filed 07/22/20 Page 2 of 2 Page ID #197




       Accordingly, Plaintiff’s request for entry of default judgment is DENIED as premature.

Insofar as Plaintiff seeks entry of default against Defendants pursuant to Rule 55(a), his Motions

are GRANTED. The Clerk of Court is DIRECTED to ENTER DEFAULT against Defendants

LPN Melody, Dr. Larson, and LPN Debra.

       The Court FURTHER ORDERS as follows:

       (1)     Plaintiff is ORDERED to move for default judgment against Defendants on or
               before August 18, 2020, in accordance with Federal Rule of Civil Procedure 55(b).

       (2)     If Plaintiff fails to move for default judgment as set forth in this Order, this action
               will be dismissed for failure to prosecute and/or failure to comply with an order of
               the Court.

       (3)     The Clerk of Court is DIRECTED to transmit a copy of this Order and the entry
               of default to Plaintiff and Defendants.


       IT IS SO ORDERED.

       DATED: July 22, 2020
                                                      /s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      U.S. District Judge




                                           Page 2 of 2
